*196The judgment of the Supreme Court was entered November 28th 1879,
Per Curiam.
The Act of April 27th 1855, expressly provides that illegitimate children, with their mother, shall respectively have capacity to take and inherit from each other personal estate as next of kin, and real estate as heirs in fee-simple. Words could hardly have been found to express more clearly the idea that so far as respects each other the bar of legitimacy is removed. Of course the Act of 1833 is so far modified where it provides, that in default of known heirs or kindred, competent as aforesaid, the widow shall be entitled to the whole estate. The mother of illegitimate children, by the Act of 1855, is rendered competent to inherit to them as though they were legitimate. It is true that the act does not render the children legitimate for any other purpose than to take and transmit the real and personal estate so taken and inherited according to the intestate laws of this state. The cases cited and relied on by the learned Counsel for the appellant all confirm this view. The precise point, however, “had not been decided, and it seems reasonable that the costs of this appeal should be paid from the estate of the intestate, and to this the counsel of the appellee makes no objection.
Decree affirmed and appeal dismissed : the costs of this appeal to be paid from the estate of the intestate.